DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 7/23/21 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “segmenting an input image into a plurality of regions including a foreground region: identifying a class of an object in the foreground region; assigning a weight to each region, wherein the weight for the foreground region is based on the class of the object: identifying one or more colors for each of the regions;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of color reduction, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application.
[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

To reiterate from previous office action, Zhao (US 2002/0080153) discloses a method for color reduction, comprising: 
assigning a weight to each region; identifying one or more colors for each of the regions (see figure 4, S407 and see paragraph 59, weighting factor is determined and a vote value obtained for each unselected quantized color in each cell, preferably, the weighting function is 

    PNG
    media_image1.png
    101
    464
    media_image1.png
    Greyscale
;
selecting a color palette based on the one or more colors for each of the regions and the corresponding weight for each of the regions (see figure 4, S409-S411, see paragraph 65, In step S411, a table of the selected palette colors is generated); and

    PNG
    media_image2.png
    70
    433
    media_image2.png
    Greyscale

performing a color reduction on the input image using the selected color palette to produce a color reduced image (see figure 3, S304 and S305, paragraph 39, flow diagram showing color reduction by generating and using a color palette):

    PNG
    media_image3.png
    256
    487
    media_image3.png
    Greyscale
.


Wang discloses segmenting an input image into a plurality of regions (see figure 4 below):

    PNG
    media_image4.png
    165
    430
    media_image4.png
    Greyscale
.

Wang (US 20100046830) discloses the method of claim I, further comprising: identifying a foreground and a background of the input image (see figure 4, the user defines the foreground and background); identifying one or more objects in the foreground, wherein the input image is segmented based on the one or more objects (see figure 4, the image contain an object of a person); and classifying the one or more objects, wherein the weight for each of the regions is based at least in part on the classification (see figure 4, build local classifiers, see figure 4 below):

    PNG
    media_image5.png
    390
    598
    media_image5.png
    Greyscale
.
Zhao and Wang are silent in disclosing segmenting an input image into a plurality of regions including a foreground region: identifying a class of an object in the foreground region; assigning a weight to each region, wherein the weight for the foreground region is based on the class of the object.

Zhao also discloses the method of claim 1, further comprising: multiplying each of the one or more colors for each of the regions by the corresponding weight assigned to each of the regions to produce a weighted list of colors for each of the regions (see paragraph 71 and paragraph 72 and equation between both said paragraphs, R is multiplied by 1/8); and 

    PNG
    media_image6.png
    347
    455
    media_image6.png
    Greyscale

merging the weighted list of colors for each of the regions to produce a combined weighted list of colors, wherein the color palette is selected based on the combined weighted list of colors (see figure 10A, each cell has a weight of values R, G and B which then generates the weights, see paragraph 65, In step S411, a table of the selected palette colors is generated):

    PNG
    media_image7.png
    362
    541
    media_image7.png
    Greyscale
.
Zhao also discloses the method of claim 1, further comprising: identifying a perceptual contribution of the one or more colors for each of the regions, wherein the color palette is selected based at least in part on the perceptual contribution of the one or more colors for each of the regions (see figure 10A, each region is contributed by each of the color 

    PNG
    media_image8.png
    109
    443
    media_image8.png
    Greyscale
.

Tsai (US 20020076088) discloses the one or more objects are identified using an object classification neural network (see paragraph 8, a recognition decision process is performed for determining distances from the M winning units to the wining units of each learning image in a corresponding self-organized map neural network thereby finding possible candidates, and if there is only one candidate).

Yuan (US 20090326381) discloses generating a heatmap corresponding to a visual prominence of pixels in each of the regions (see figure 3 showing a heatmap); and identifying a weighted color contribution for each of a plurality of candidate colors in each of the regions based on a pixel count of colors weighted by the visual prominence, wherein the one or more colors for each of the regions are identified based on the color contribution (see figure 3, values close to 37 have higher weights than those around 34 which are lower in weights):

    PNG
    media_image9.png
    388
    543
    media_image9.png
    Greyscale
.
Lu (US 20150006164) discloses the distortion estimation module may perform a regression, e.g., linear regression, polynomial regression, second order regression or non-linear regression based on one or more of the features 1527 and one or more weights to estimate a distortion. In some configurations, the electronic device 1507 may estimate one or more qualities (see paragraph 213). Lu is silent in disclosing the method of claim 1, further comprising: identifying one or more characteristics for each of the regions, wherein the one or more characteristics include relevance, prominence, focus, position, or any combination thereof; normalizing the one or more characteristics; and  27Docket No. P8885-US (8828-8) generating the weight for each of the regions by applying a linear regression model to the one or more characteristics.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
Telephone: 571-272-8623
Date: 8/3/21